Citation Nr: 1812638	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sheldon N. Sandler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from October 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claim in an August 2011 decision and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a January 2013 Memorandum Decision that vacated and remanded the issue. The Board remanded the claim for further development in January 2013 and January 2014.  In January 2015, the Board dispatched the claim to an expert in neurosurgery with the Veterans Health Administration (VHA).  An opinion was returned in March 2015.  The Board again remanded this matter in May 2015 to allow the RO to consider in the first instance additional evidence and arguments that had been submitted at that time.  The RO has considered this evidence and issued a Supplemental Statement of the Case in January 2018.  Accordingly, the Board is satisfied that there has been substantial compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary in this matter to ensure VA satisfies its duty to assist in the development of the Veteran's claim.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim and has certain duties to assist in the development of the claim.  As part of its duties, VA must making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the evidence indicates that the Veteran submitted a claim for workers' compensation after he was discharged from service.  However, the record does not indicate that VA has attempted to secure and review these records in connection with the Veteran's appeal.  Upon remand, the AOJ should seek authorization for release of these records and associate them with the Veteran's claims file.

Treatment records indicate that the Veteran has also been in receipt of disability benefits administered by the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the RO should contact SSA to secure any records relating to a claim for disability benefits.

Finally, the Board has previously remanded this matter to obtain opinions regarding the etiology of the Veteran's low back disability.  The Veteran's representative has argued, however, that each of these opinions continues to contain an inadequate rationale by failing to consider the Veteran's competent lay evidence regarding his treatment history and the continuity of his low back symptoms.  After reviewing the evidence of record, the Board finds that it must again seek a supplemental opinion to obtain greater clarity regarding the etiology of the Veteran's low back disability.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (if an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and seek authorization to obtain any medical records relating to a workers' compensation claim he has submitted relating to a low back injury.  Thereafter, make reasonable efforts to obtain any records that are identified and associate any evidence obtained with the Veteran's claims file.

2.  Concurrently with item one, contact SSA and request any records relating to any claim made by the Veteran for SSA disability benefits.  Document all efforts to obtain these records and include any negative reply in the claims file if no records are available.

3.  After completing items one and two, obtain a supplemental opinion from an appropriate medical professional regarding the etiology of the Veteran's back disability.  The entire claims file should be made available to the examiner, who should note in the opinion that he or she has reviewed the claims file.  The examiner is asked to provide an opinion and complete rationale regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability arose in or is etiologically related to the Veteran's period of ACDUTRA, to include his in-service low back injury.  

In rendering this opinion, the examiner is asked to specifically comment upon and consider the Veteran's competent lay statements that he sought chiropractic treatment shortly after his discharge and that he has continued to experience back pain since his injury.  The examiner is to presume that the Veteran did seek and receive chiropractic treatment in the early to mid-1980s, as evidenced by March 2012 correspondence from the Veteran's treating chiropractor.  

In accepting or discounting the Veteran's lay statements regarding continuity of symptomatology, the examiner is asked to provide specific reasons why he or she has come to that conclusion (e.g. the medical evidence is of a degree of severity or includes the type of medical treatment that is either consistent or inconsistent with the Veteran's lay statements).

4.  After ensuring compliance with the directives above, complete any other development deemed necessary or that is raised by the record.

5.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




